Exhibit 10.2

 

EXECUTION VERSION

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”) is entered
into as of December 20, 2017 among Dynegy Inc., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, Credit Suisse AG, Cayman Islands
Branch, as administrative agent (in such capacity, the “Administrative Agent”),
each Converting Lender (as defined below) party hereto and the Fronting Bank (as
defined below). Unless otherwise indicated, all capitalized terms used herein
and not otherwise defined shall have the respective meanings provided such terms
in the Credit Agreement referred to below.

 

RECITALS

 

WHEREAS, the Borrower, the lenders party thereto prior to the effectiveness of
this Sixth Amendment (each, a “Lender” and, collectively, the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
April 23, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which certain of the Lenders
(the “Existing Tranche C-1 Term Lenders”) provided the Borrower with Tranche C-1
Term Loans;

 

WHEREAS, the Borrower has requested that (i) the Existing Tranche C-1 Term
Lenders reduce the interest rate applicable to the Tranche C-1 Term Loans on the
terms and conditions set forth herein, which reduction in interest rate with
respect to the Tranche C-1 Term Loans shall be effected by the exchange of
Tranche C-1 Term Loans for Tranche C-2 Term Loans (as defined below) otherwise
having the same terms (except as otherwise provided in this Sixth Amendment) as
the Tranche C-1 Term Loans, and which Tranche C-2 Term Loans shall constitute
Other Term Loans and Term Loans for all purposes of the Credit Agreement and the
other Credit Documents and (ii)  that the Lenders agree to make certain other
changes to the Credit Agreement as set forth herein;

 

WHEREAS, the Borrower has requested Other Term Loans in an aggregate principal
amount of $2,018,440,000 (the “Tranche C-2 Term Loans”; the commitments in
respect of such Tranche C-2 Term Loans, the “Tranche C-2 Term Loan
Commitments”), which will be available on the Sixth Amendment Effective Date to
refinance up to all of the existing Tranche C-1 Term Loans outstanding under the
Credit Agreement immediately prior to effectiveness of this Sixth Amendment (the
“Existing Term Loans”);

 

WHEREAS, each Existing Tranche C-1 Term Lender executing and delivering a notice
of participation in the Tranche C-2 Term Loans in the form attached as Exhibit A
hereto (a “Tranche C-2 Participation Notice”) and electing the cashless
settlement option therein (each such Lender in such capacity, a “Converting
Lender”) shall be deemed to have exchanged on the Sixth Amendment Effective Date
the aggregate outstanding principal amount of its Tranche C-1 Term Loans under
the Credit Agreement for an equal aggregate principal amount of Tranche C-2 Term
Loans under the Credit Agreement;

 

WHEREAS, Goldman Sachs Bank USA has agreed to act as the fronting bank for the
syndication of the Tranche C-2 Term Loans (in such capacity, the “Fronting
Bank”) that are not being provided by a Converting Lender, and, in such
capacity, has agreed to fund Tranche C-2 Term Loans in the amount set forth
opposite such Fronting Bank’s name on Annex I hereto (the “Fronted Loans”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Tranche C-2 Term Loans are being arranged by Goldman Sachs Bank
USA, Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., JPMorgan
Chase Bank, N.A., UBS Securities LLC, Barclays Bank PLC and RBC Capital
Markets(1);

 

WHEREAS, each Existing Tranche C-1 Term Lender executing and delivering a
Tranche C-2 Participation Notice and electing the post-closing cash settlement
option therein (each such Lender in such capacity, a “Cash Settlement Lender”
and, together with each Converting Lender, collectively, the “Participating
Lenders”) shall purchase Fronted Loans from the Fronting Bank in accordance with
such Cash Settlement Lender’s Tranche C-2 Participation Notice and as more fully
set forth herein;

 

WHEREAS, this Sixth Amendment constitutes a Refinancing Amendment pursuant to
Section 2.17(a) of the Credit Agreement; and

 

WHEREAS, contemporaneously with the effectiveness of the Tranche C-2 Term Loan
Commitments the Borrower wishes to make certain amendments to the Credit
Agreement to provide for the incurrence of the Tranche C-2 Term Loans and the
other modifications to the Credit Agreement set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      Fronting Bank.  The Fronting Bank
(i) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents and the exhibits and schedules thereto, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Sixth Amendment; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any other Lender or Agent and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Credit Documents as are delegated to the Administrative Agent or
the Collateral Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender, as the
case may be.

 

2.                                      Credit Agreement Amendments.  Effective
as of the Sixth Amendment Effective Date, the Credit Agreement is hereby amended
as follows:

 

(a)                                 Section 1. Defined Terms.  Section 1 of the
Credit Agreement is hereby amended as follows:

 

(i)                  The following definitions are hereby added in alphabetical
order:

 

“August 2017 Prepayment” shall mean the voluntary prepayment of $200,000,000 of
Term Loans made pursuant to that certain notice of prepayment, dated August 22,
2017, delivered pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates

 

2

--------------------------------------------------------------------------------


 

“Scheduled Tranche C-2 Term Loan Repayment” shall have the meaning provided in
Section 5.02(d)(z).

 

“Scheduled Tranche C-2 Term Loan Repayment Date” shall have the meaning provided
in Section 5.02(d)(z).

 

“Sixth Amendment” shall mean that certain Sixth Amendment to Credit Agreement,
dated as of December 20, 2017, among the Borrower, the Guarantors party thereto,
the financial institutions party thereto as Lenders, and the Administrative
Agent.

 

“Sixth Amendment Effective Date” shall mean the “Sixth Amendment Effective Date”
under and as defined in the Sixth Amendment.

 

“Tranche C-2 Term Loan Commitments” shall have the meaning specified in the
Sixth Amendment.

 

“Tranche C-2 Term Loan Maturity Date” shall mean the date that is seven years
after the Third Amendment Effective Date.

 

“Tranche C-2 Term Loans” shall have the meaning specified in the Sixth
Amendment.

 

(ii)               Subparagraph (iii) of the definition of “Applicable Margin”
is hereby deleted in its entirety and replaced with the following:

 

“(iii)(x) in the case of Tranche C-1 Term Loans maintained as (A) Base Rate
Loans, 2.25% and (B) LIBOR Loans, 3.25% and (y) initially, in the case of
Tranche C-2 Term Loans maintained as (A) Base Rate Loans, 1.75% and (B) LIBOR
Loans, 2.75%; provided, that, from and after the first date after the Sixth
Amendment Effective Date on which the corporate ratings or corporate family
ratings of the Borrower are equal to or better than Ba3 from Moody’s and BB-
from S&P, respectively (in each case, with at least a stable outlook), the
Applicable Margins for such Tranche C-2 Term Loans maintained as (A) Base Rate
Loans, shall instead be 1.50% and (B) LIBOR Loans, shall instead be 2.50%;”.

 

(iii)            The definition of “Base Rate” is hereby amended by deleting the
text “or Tranche C-1 Term Loans” appearing therein and replacing it with the
text “, Tranche C-1 Term Loans or Tranche C-2 Term Loans”.

 

(iv)           The definition of “Class” is hereby amended by inserting the text
“Tranche C-2 Term Loans,” immediately after the text “Tranche C-1 Term Loans,”
appearing therein.

 

(v)              The definition of “Commitment” is hereby amended by inserting
the text “a Tranche C-2 Term Loan Commitment,” immediately after the text “a
Tranche C-1 Term Loan Commitment,” appearing therein.

 

(vi)           The definition of “Credit Agreement Refinancing Indebtedness” is
hereby amended by inserting the text “existing Tranche C-2 Term Loans,”
immediately after the text “existing Tranche C-1 Term Loans,” appearing therein.

 

3

--------------------------------------------------------------------------------


 

(vii)        The definition of “Latest Maturity Date” is hereby amended by
inserting the text “Tranche C-2 Term Loans,” immediately after the text “Tranche
C-1 Term Loans,” appearing therein.

 

(viii)     The definition of “LIBO Rate” is hereby amended by deleting the text
“or Tranche C-1 Term Loans” appearing herein and replacing it with the text “,
Tranche C-1 Term Loans or Tranche C-2 Term Loans”.

 

(ix)           The definition of “Repricing Event” is hereby amended by
(x) deleting the text “or the Tranche C-1 Term Loans” and replacing it with the
text “, the Tranche C-1 Term Loans or the Tranche C-2 Term Loans” in each
instance appearing therein and (y) deleting the text “or Tranche C-1 Term Loans”
and replacing it with the text “,Tranche C-1 Term Loans or Tranche C-2 Term
Loans” in each instance appearing therein.

 

(x)              The definition of “Term Loans” is hereby amended by inserting
the text “Tranche C-2 Term Loans,” immediately after the text “Tranche C-1 Term
Loans,” appearing therein.

 

(b)                                 Section 2.01 The Commitments.
Section 2.01(b) of the Credit Agreement is hereby amended by (i) deleting the
text “and” appearing immediately before subparagraph (z) therein and replacing
it with the text “;” (ii) deleting the period at the end of subparagraph
(z) therein and replacing it with the following text:

 

“; and (aa) subject to and upon the terms and conditions set forth herein and in
the Sixth Amendment, each Lender with a Tranche C-2 Term Loan Commitment
severally agrees to make (or otherwise provide by means of exchange or
conversion) a Tranche C-2 Term Loan, which Tranche C-2 Term Loans (i) shall be
incurred pursuant to a single drawing and/or conversion or exchange of Tranche
C-1 Term Loans, as applicable, on the Sixth Amendment Effective Date, (ii) shall
be denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or LIBOR Loans; provided that except as otherwise specifically
provided in Section 2.10(b), all Tranche C-2 Term Loans comprising the same
Borrowing shall at all times be of the same Type and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the Tranche
C-2 Term Loan Commitment of such Lender on the Sixth Amendment Effective Date.”,

 

(iii) deleting the text “and” appearing in the final sentence thereof and
replacing it with the text “;” and (iv) inserting the text “and Tranche C-2 Term
Loans” immediately after the text “Tranche C-1 Term Loans appearing in the final
sentence thereof.

 

(c)                                  Section 2.03 Notice of Borrowing.
Section 2.03(a) of the Credit Agreement is hereby amended as follows:

 

(i)                  inserting the text “, Tranche C-2 Term Loans” immediately
following the text “Tranche C-1 Term Loans” appearing in clause (ii) of the
first sentence thereof;

 

(ii)               deleting the text “and” appearing and the end of clause
(x) in the proviso to the second sentence thereof and replacing it with the text
“,”; and

 

(iii)            inserting the following text immediately prior to the period
appearing at the end of the second sentence thereof:

 

4

--------------------------------------------------------------------------------


 

“and (z) the Notice of Borrowing in respect of the Tranche C-2 Term Loans to be
borrowed on the Sixth Amendment Effective Date may be delivered pursuant to, and
in the form of, the Sixth Amendment on the Sixth Amendment Effective Date”.

 

(d)                                 Section 2.07 Pro Rata Borrowings.
Section 2.07 of the Credit Agreement is hereby amended by (i) inserting the text
“Tranche C-2 Term Loans,” immediately after the text “Tranche C-1 Term Loans,”
appearing therein and (ii) inserting the text “Tranche C-2 Term Loan
Commitments,” immediately after the text “Tranche C-1 Term Loan Commitments,”
appearing therein.

 

(e)                                  Section 2.15 Incremental Term Loans;
Incremental Revolving Loans. Clause (i)(II) of the proviso to
Section 2.15(b)(1) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(II) the Effective Yield for such new tranche of Incremental Term Loans may
exceed the Effective Yield then applicable to the Initial Tranche B-2 Term
Loans, the Tranche C-1 Term Loans and the Tranche C-2 Term Loans, provided that,
(1) in the case of any Incremental Amendment providing for such new tranche of
Incremental Term Loans to become effective prior to the date that is 18 months
after the Closing Date, and which new tranche of Incremental Term Loans is pari
passu in right of payment and security to the Initial Tranche B-2 Term Loans,
the Effective Yield for the Initial Tranche B-2 Term Loans shall be increased
(to the extent necessary) such that the Effective Yield thereof is not less than
the Effective Yield of such new tranche of Incremental Term Loans minus 0.50%,
(2) in the case of any Incremental Amendment providing for such new tranche of
Incremental Term Loans following the Fifth Amendment Effective Date, and which
new tranche of Incremental Term Loans is pari passu in right of payment and
security to the Tranche C-1 Term Loans, the Effective Yield for the Tranche C-1
Term Loans shall be increased (to the extent necessary) such that the Effective
Yield thereof is not less than the Effective Yield of such new tranche of
Incremental Term Loans minus 0.50%, and (3) in the case of any Incremental
Amendment providing for such new tranche of Incremental Term Loans to become
effective following the Sixth Amendment Effective Date, and which new tranche of
Incremental Term Loans is pari passu in right of payment and security to the
Tranche C-2 Term Loans, the Effective Yield for the Tranche C-2 Term Loans shall
be increased (to the extent necessary) such that the Effective Yield thereof is
not less than the Effective Yield of such new tranche of Incremental Term Loans
minus 0.50%,”.

 

(f)                                   Section 4.01 Fees. Section 4.01(f) of the
Credit Agreement is hereby amended by inserting the following text immediately
prior to the final sentence thereof:

 

“If any Repricing Event in respect of the Tranche C-2 Term Loans occurs after
the Sixth Amendment Effective Date but prior to the six month anniversary of the
Sixth Amendment Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Lender with Tranche C-2 Term Loans that
are subject to such Repricing Event (including any Lender which is replaced
pursuant to Section 2.13 as a result of its refusal to consent to an amendment
giving rise to such Repricing Event), a fee in an amount equal to 1.00% of the
aggregate principal amount of the Tranche C-2 Term Loans subject to such
Repricing Event.”.

 

(g)                                  Section 4.03 Mandatory Reduction of
Commitments. Section 4.03 of the Credit Agreement is hereby amended by inserting
the following clause (f) at the end thereof:

 

“(f)                             The total Tranche C-2 Term Loan Commitment (and
the Tranche C-2 Term Loan Commitment of each Lender) shall terminate in its
entirety on the Sixth Amendment Effective Date (after giving effect to the
incurrence of the Tranche C-2 Term Loans on such date).”.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Section 5.01 Voluntary Prepayments.
(i) Clause (vi) of the proviso to Section 5.01 of the Credit Agreement is
amended by inserting the text “(provided that the August 2017 Prepayment shall
be applied in accordance with the proviso to Section 5.02(d)(z))” prior to the
text “;” appearing at the end thereof and (ii) clause (vii) of the proviso to
Section 5.01 of the Credit Agreement is hereby deleted in its entirety and
replaced as follows:

 

“(vii) each voluntary prepayment of Initial Tranche B-1 Term Loans and Initial
Tranche B-2 Term Loans pursuant to this Section 5.01 in connection with a
Repricing Event made prior to the twelve month anniversary of the Closing Date,
each voluntary prepayment of Tranche C-1 Term Loans pursuant to this
Section 5.01 in connection with a Repricing Event made after the Fifth Amendment
Effective Date but prior to the six month anniversary of the Fifth Amendment
Effective Date and each voluntary prepayment of Tranche C-2 Term Loans pursuant
to this Section 5.01 in connection with a Repricing Event made after the Sixth
Amendment Effective Date but prior to the six month anniversary of the Sixth
Amendment Effective Date shall, in each case, be subject to the payment of a fee
as, and to the extent required by, Section 4.01(f).”.

 

(i)                                     Section 5.02 Mandatory Repayments.
Section 5.02 of the Credit Agreement is hereby amended as follows:

 

(i)                  deleting the text “and” appearing immediately prior to
clause (d)(y) thereof and replacing it with the text “,”;

 

(ii)               inserting the following text at the end of clause
(d)(y) thereof:

 

“and (z) in addition to any other mandatory repayments pursuant to this
Section 5.02, (i) on the last day of each of the Borrower’s Fiscal Quarters,
commencing with the first full Fiscal Quarter of the Borrower ended after the
Sixth Amendment Effective Date (each such date, together with the Tranche C-2
Term Loan Maturity Date, a “Scheduled Tranche C-2 Term Loan Repayment Date”),
the Borrower shall be required to repay that principal amount of Tranche C-2
Term Loans, to the extent then outstanding, in an aggregate amount equal to
0.25% of the aggregate principal Dollar amount of all Tranche C-2 Term Loans
outstanding on the Sixth Amendment Effective Date and (ii) on the Tranche C-2
Term Loan Maturity Date, the aggregate principal amount of all Tranche C-2 Term
Loans on such date (each such repayment, as the same may be reduced as provided
herein, a “Scheduled Tranche C-2 Term Loan Repayment”); provided that the
parties hereto expressly agree that, from and after the Sixth Amendment
Effective Date, the August 2017 Prepayment shall be applied to reduce the amount
of each Scheduled Tranche C-2 Term Loan Repayment required pursuant to
sub-clause (i) of this clause (z) on a dollar-for-dollar basis in direct order
of maturity as and to the same extent as such August 2017 Prepayment would have
reduced the amount of Scheduled Tranche C-1 Repayments had the Sixth Amendment
Effective Date not occurred”; and

 

(iii)            deleting the text “and the Tranche C-1 Term Loans” appearing in
clause (h) thereof and replacing it with the text “, the Tranche C-1 Term Loans
and the Tranche C-2 Term Loans”.

 

(j)                                    Section 9.09 Use of Proceeds.
Section 9.09 of the Credit Agreement is hereby amended by inserting the
following clause (e) at the end  thereof:

 

6

--------------------------------------------------------------------------------


 

“(e)                            (i) All proceeds of the Tranche C-2 Term Loans
will be used to refinance the aggregate principal amount of the Tranche C-1 Term
Loans outstanding on the Sixth Amendment Effective Date and to pay fees,
premiums and expenses (including any original issue discount or upfront-fees
with respect to the Tranche C-2 Term Loans) incurred in connection therewith and
(ii) in the event the amount of the proceeds of the Tranche C-2 Term Loans
exceeds the amount necessary to refinance, in full, the Tranche C-1 Term Loans,
such excess proceeds shall be used to pay fees, premiums and expenses incurred
in connection therewith.”.

 

(k)                                 Section 13.10 Amendment or Waiver; etc.
Clause (A) of Section 13.10(b) of the Credit Agreement is hereby amended by
inserting the text “, Tranche C-2 Term Loans,” immediately after the text
“Tranche C-1 Term Loans” appearing therein.

 

3.                                                                                     
Tranche C-2 Term Loans.  Subject to the terms and conditions set forth herein,
each Participating Lender and the Fronting Bank severally agrees to exchange
Existing Term Loans for Tranche C-2 Term Loans and/or make Tranche C-2 Term
Loans to the Borrower in a single borrowing in Dollars, as applicable, on the
Sixth Amendment Effective Date.  The Tranche C-2 Term Loans shall be subject to
the following terms and conditions:

 

(a)                                                                                
Proposed Borrowing.  This Sixth Amendment represents a request by the Borrower
to borrow Tranche C-2 Term Loans from the Tranche C-2 Term Lenders as set forth
in Section 7 hereof and constitutes a Notice of Borrowing in respect of the
Tranche C-2 Term Loans for all purposes under the Credit Agreement, and the
parties hereto hereby waiving advance notice of such Borrowing to the extent
required under the Credit Agreement.

 

(b)                                                                                
Fronting Bank.  The Fronting Bank acknowledges and agrees that it shall become a
“Lender” under, and for all purposes of, the Credit Agreement and the other
Credit Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.

 

(c)                                                                                 
Credit Agreement Governs.  Except as set forth in this Sixth Amendment, the
Tranche C-2 Term Loans shall otherwise be subject to the provisions of the
Credit Agreement and the other Credit Documents.

 

(d)                                                                                
Exchange Mechanics.  (i) On the Sixth Amendment Effective Date, upon the
satisfaction of the conditions set forth in Section 4 hereof, the outstanding
principal amount of Existing Term Loans of each Converting Lender set forth in
such Converting Lender’s Tranche C-2 Participation Notice shall be deemed to be
exchanged for an equal outstanding principal amount of Tranche C-2 Term Loans
under the Credit Agreement.  Such exchange shall be effected by book entry in
such manner, and with such supporting documentation, as may be reasonably
determined by the Administrative Agent.

 

(ii)                                  To the extent there exists any Fronted
Loans, (x) on the Sixth Amendment Effective Date, the Fronting Bank shall
advance such Fronted Loans to the Borrower in the amount set forth opposite the
Fronting Bank’s name on Annex I hereto and (y) with respect to each Cash
Settlement Lender, promptly following the Sixth Amendment Effective Date (but
not later than 30 days following the Sixth Amendment Effective Date (or such
later date as may be agreed to by the Fronting Bank in its discretion)), each
Cash Settlement Lender shall purchase Fronted Loans from the Fronting Bank in
accordance with such Cash Settlement Lender’s Tranche C-2 Participation Notice. 
Purchases and sales of Fronted Loans pursuant to this clause (ii) shall be
without representations from the Fronting Bank other than as provided for in the
relevant Assignment and Assumption.

 

7

--------------------------------------------------------------------------------


 

4.                                                                                     
Effective Date Conditions.  This Sixth Amendment will become effective on the
date (the “Sixth Amendment Effective Date”), on which each of the following
conditions have been satisfied (or waived) in accordance with the terms therein:

 

(a)                                 this Sixth Amendment shall have been duly
executed and delivered by the Borrower, the other Credit Parties and each
Participating Lender (which, in the case of the Participating Lenders, may be in
the form of a Tranche C-2 Participation Notice);

 

(b)                                 the Administrative Agent shall have received
a certificate of the Borrower dated as of the Sixth Amendment Effective Date
signed by an Authorized Officer of the Borrower (i) (A) certifying and attaching
the resolutions or similar consents adopted by the Borrower approving or
consenting to this Sixth Amendment and the Tranche C-2 Term Loans,
(B) certifying that the certificate or articles of incorporation or formation
and by-laws or operating (or limited liability company) agreement of the
Borrower either (x) have not been amended since the Amendment No. 5 Effective
Date or (y) are attached as an exhibit to such certificate, and (C) certifying
as to the incumbency and specimen signature of each officer executing this Sixth
Amendment and any related documents on behalf of the Borrower and
(ii) certifying as to the matters set forth in clauses (c) and (d) below;

 

(c)                                  all representations and warranties
contained in the Credit Agreement and in the other Credit Documents shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the Sixth Amendment Effective
Date (it being understood and agreed that (i) any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date and (ii) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date);

 

(d)                                 no Default or Event of Default shall have
occurred and be continuing or shall result from the effectiveness of this Sixth
Amendment the incurrence of the Tranche C-2 Term Loans;

 

(e)                                  (i) all fees required to be paid on the
Sixth Amendment Effective Date and all expenses required to be paid on the Sixth
Amendment Effective Date, in each case, in connection with the incurrence of the
Tranche C-2 Term Loans, the repayment of the Tranche C-1 Term Loans and this
Sixth Amendment and, in the case of expenses, to the extent invoiced at least
two business days prior to the Sixth Amendment Effective Date, shall have been
paid and (ii) all accrued interest and fees in respect of the Existing Term
Loans outstanding immediately prior to effectiveness of this Sixth Amendment
that are being repaid with the proceeds of the Tranche C-2 Term Loans on the
Sixth Amendment Effective Date shall have been paid;

 

(f)                                   the Administrative Agent shall have
received a customary legal opinion from White & Case LLP, New York counsel to
the Credit Parties, which shall be addressed to the Administrative Agent, the
Collateral Trustee and the Participating Lenders and dated the Sixth Amendment
Effective Date; and

 

(g)                                  the Administrative Agent shall have
received a solvency certificate from the chief financial officer (or other
officer with reasonably equivalent responsibilities) of the Borrower
substantially in the form of Exhibit F to the Credit Agreement.

 

5.                                                                                     
Use of Proceeds.  The Borrower covenants and agrees that it will use the
proceeds of the Tranche C-2 Term Loans to refinance all of the aggregate
principal amount of Existing Term Loans outstanding on the Sixth Amendment
Effective Date and to pay any interest, fees and/or expenses related thereto.

 

8

--------------------------------------------------------------------------------


 

6.                                      Reference To and Effect Upon The Credit
Agreement.

 

(a)                                 From and after the Sixth Amendment Effective
Date, (i) the term “Agreement” in the Credit Agreement, and all references to
the Credit Agreement in any other Credit Document, shall mean the Credit
Agreement as modified hereby, and (ii) this Sixth Amendment shall constitute a
Credit Document for all purposes of the Credit Agreement and the other Credit
Documents.

 

(b)                                 Each Credit Party, by its signature below,
hereby confirms that (i) its Guaranty and each Security Document to which it is
a party remains in full force and effect and (ii) its Guaranty and each Security
Document to which it is a party covers all Obligations, in each case after
giving effect to this Sixth Amendment.

 

(c)                                  This Sixth Amendment is limited as
specified and shall not constitute a novation, modification, acceptance or
waiver of any other provision of the Credit Agreement or any other Credit
Document.

 

7.                                                                                     
Request for Borrowing.  Pursuant to this Sixth Amendment, the Borrower hereby
requests a Borrowing of Tranche C-2 Term Loans in an aggregate principal amount
of $2,018,440,000, with such Borrowing to be made on the Sixth Amendment
Effective Date and to be LIBOR Loans having an Interest Period of one month.  It
is understood and agreed that this Sixth Amendment shall serve as the request
for Borrowing referred to in Section 2.03 of the Credit Agreement.

 

8.                                                                                     
Notice.  For purposes of the Credit Agreement, the initial notice address of the
Fronting Bank shall be as separately identified to the Administrative Agent.

 

9.                                                                                     
Tax Forms.  For the Fronting Bank, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as the Fronting Bank may be
required to deliver to the Administrative Agent pursuant to Section 5.04(f) of
the Credit Agreement.

 

10.                                                                              
Recordation of the New Loans.  Upon execution and delivery hereof, the
Administrative Agent will record the Tranche C-2 Term Loans made by each
Participating Lender and the Fronting Bank in the Register.

 

11.                                                                              
Amendment, Modification and Waiver.  This Sixth Amendment may not be amended,
modified or waived except as permitted by Section 13.10 of the Credit Agreement.

 

12.                                                                              
GOVERNING LAW.  THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.                                                                              
Severability.  Any provision of this Sixth Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

14.                                                                              
Counterparts.  This Sixth Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.  Any party hereto

 

9

--------------------------------------------------------------------------------


 

may execute and deliver a counterpart of this Sixth Amendment by delivering by
facsimile or other electronic transmission a signature page of this Sixth
Amendment signed by such party, and any such facsimile or other electronic
signature shall be treated in all respects as having the same effect as an
original signature.  Section headings in this Sixth Amendment are included
herein for convenience of reference only and shall not constitute part of this
Sixth Amendment for any other purpose.

 

15.                                                                              
WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SIXTH
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SIXTH AMENDMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Sixth Amendment as of the date first set
forth above.

 

 

 

DYNEGY INC.

 

 

 

 

By:

/s/ Siddharth Manjeswar

 

 

Name: Siddharth Manjeshwar

 

 

Title: Vice President and Treasurer

 

 

 

 

 

BLUE RIDGE GENERATION LLC

 

CASCO BAY ENERGY COMPANY, LLC

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

DYNEGY ENERGY SERVICES, LLC

 

DYNEGY ENERGY SERVICES (EAST), LLC

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY POWER, LLC

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY SOUTH BAY, LLC

 

HAVANA DOCK ENTERPRISES, LLC

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

SITHE/INDEPENDENCE LLC

 

BLACK MOUNTAIN COGEN, INC.

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

 

 

 

 

By:

/s/ Siddharth Manjeswar

 

 

Name: Siddharth Manjeshwar

 

 

Title: Vice President and Treasurer

 

Signature Page to Sixth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DYNEGY RESOURCES GENERATING HOLDCO, LLC

 

DYNEGY RESOURCES HOLDCO I, LLC

 

DYNEGY RESOURCES HOLDCO II, LLC

 

DYNEGY RESOURCES MANAGEMENT, LLC

 

ELWOOD ENERGY HOLDINGS, LLC

 

ELWOOD ENERGY HOLDINGS II, LLC

 

ELWOOD EXPANSION HOLDINGS, LLC

 

EQUIPOWER RESOURCES CORP.

 

KINCAID ENERGY SERVICES COMPANY, LLC

 

KINCAID GENERATION, L.L.C.

 

KINCAID HOLDINGS, LLC

 

LAKE ROAD GENERATING COMPANY, LLC

 

LIBERTY ELECTRIC POWER, LLC

 

MASSPOWER HOLDCO, LLC

 

MASSPOWER PARTNERS I, LLC

 

MASSPOWER PARTNERS II, LLC

 

MILFORD POWER COMPANY, LLC

 

RICHLAND GENERATION EXPANSION, LLC

 

RICHLAND-STRYKER GENERATION LLC

 

RSG POWER, LLC

 

TOMCAT POWER, LLC

 

DYNEGY COAL GENERATION, LLC

 

DYNEGY COMMERCIAL ASSET MANAGEMENT, LLC

 

DYNEGY CONESVILLE, LLC

 

DYNEGY DICKS CREEK, LLC

 

DYNEGY FAYETTE II, LLC

 

DYNEGY GAS GENERATION, LLC

 

DYNEGY GENERATION HOLDCO, LLC

 

DYNEGY HANGING ROCK II, LLC

 

DYNEGY KILLEN, LLC

 

DYNEGY MIAMI FORT, LLC

 

DYNEGY RESOURCE I, LLC

 

DYNEGY STUART, LLC

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER GENERATION INC.

 

ILLINOVA CORPORATION

 

SITHE ENERGIES, INC.

 

DYNEGY RESOURCE II, LLC

 

DYNEGY RESOURCE III, LLC

 

DYNEGY RESOURCE HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Siddharth Manjeswar

 

 

Name: Siddharth Manjeshwar

 

 

Title: Vice President and Treasurer

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DYNEGY WASHINGTON II, LLC

 

DYNEGY ZIMMER, LLC

 

IPH II, LLC

 

IPH, LLC

 

ILLINOIS POWER RESOURCES, LLC

 

ILLINOIS POWER RESOURCES GENERATING, LLC

 

COFFEEN AND WESTERN RAILROAD COMPANY

 

ILLINOIS POWER FUELS AND SERVICES COMPANY

 

ILLINOIS POWER GENERATING COMPANY

 

ILLINOIS POWER MARKETING COMPANY

 

 ANP FUEL SERVICES, INC.

 

DP HOLDING, INC.

 

DP OPERATIONS, INC.

 

DYNEGY ASSOCIATES NORTHEAST LP, INC.

 

DYNEGY GENERATION NA, INC.

 

DYNEGY NORTH AMERICA, INC.

 

DYNEGY NORTHEAST GENERATION GP, INC.

 

DYNEGY POWER AMERICA, INC.

 

TNA MERCHANT PROJECTS, INC.

 

NEPCO SERVICES COMPANY

 

NORTHEASTERN POWER COMPANY

 

WISE-FUELS PIPELINE, INC.

 

ANP BELLINGHAM ENERGY COMPANY, LLC

 

ANP BLACKSTONE ENERGY COMPANY, LLC

 

ANP ERCOT ACQUISITION, LLC

 

ANP FUNDING I, LLC

ATLAS POWER, LLC

 

ATLAS POWER FINANCE, LLC

 

CALUMET ENERGY TEAM, LLC

 

COLETO GP, LLC

 

COLETO LP, LLC

 

DP CENTRAL, LLC

 

DP GENERATION, LLC

 

DYNEGY GENERATION NA, LLC

 

ENNIS POWER COMPANY, LLC

 

HAYS ENERGY, LLC

 

HOPEWELL COGENERATION, LLC

 

MIDLOTHIAN ENERGY, LLC

 

PLEASANTS ENERGY, LLC

 

PRINCE GEORGE ENERGY COMPANY, LLC

 

T-FUELS, LLC

 

WISE COUNTY POWER COMPANY, LLC

 

WHARTON COUNTY GENERATION, LLC

 

 

 

 

By:

/s/ Siddharth Manjeswar

 

 

Name: Siddharth Manjeshwar

 

 

Title: Vice President and Treasurer

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HOPEWELL COGENERATION LIMITED
PARTNERSHIP

 

 

 

 

By: Hopewell Cogeneration, LLC, as its General Partner

 

 

 

 

 

 

 

By:

/s/ Siddharth Manjeswar

 

 

Name: Siddharth Manjeshwar

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

COLETO CREEK POWER LP

 

 

 

 

By: Coleto GP, LLC, as its General Partner

 

 

 

 

 

By:

/s/ Siddharth Manjeswar

 

 

Name: Siddharth Manjeshwar

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

MASSPOWER, a Massachusetts general partnership

 

By: Masspower Partner II, LLC, its Managing Partner

 

 

 

 

 

 

 

By:

/s/ Siddharth Manjeswar

 

 

Name: Siddharth Manjeshwar

 

 

Title: Vice President and Treasurer

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

MIKHAIL FAYBUSOVICH

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name:

Andrew Griffin

 

 

Title:

Authorized Signatory

 

Signature Page to Sixth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Fronting Bank

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name: Charles D. Johnston

 

 

Title: Authorized Signatory

 

Signature Page to Sixth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

[Participation notices on file with the Administrative Agent]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
Form of Tranche C-2 Participation Notice

 

Date: December      , 2017

 

To: Goldman Sachs Bank USA,
as the Fronting Bank; and

 

Credit Suisse AG, Cayman Islands Branch
as Administrative Agent (as defined below)

 

DYNEGY INC.

Tranche C-2 Participation Notice

 

Ladies and Gentlemen:

 

Reference is made to the Sixth Amendment (the “Amendment”) to that certain
Credit Agreement, dated as of April 23, 2013 (as amended by the Amendment and as
otherwise may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dynegy Inc.
(the “Borrower”), the Lenders party thereto, and Credit Suisse AG, Cayman
Islands Branch, as administrative agent (in such capacity, the “Administrative
Agent”).  Unless otherwise specified herein, capitalized terms used but not
defined herein are used as defined in the Amendment.

 

By delivery of this Tranche C-2 Participation Notice, each of the undersigned
(each a “Participating Lender”), hereby irrevocably consents to the Amendment
and the amendment of the Credit Agreement contemplated thereby and (check as
applicable):

 

NAME OF PARTICIPATING EXISTING TRANCHE C-1 TERM LENDER:

 

 

AMOUNT OF TRANCHE C-1 TERM LOANS:

 

·                                         Cashless Settlement Option.  Hereby
(i) elects, upon the Sixth Amendment Effective Date, to exchange the full amount
of the outstanding Tranche C-1 Term Loans of such Participating Lender for an
equal outstanding amount of Tranche C-2 Term Loans under the Credit Agreement,
(ii) the undersigned Participating Lender hereby agrees to the terms of the
“Cashless Roll Letter” posted on or around the date hereof to each lender that
is a Lender on the date hereof, among the Borrower, the Administrative Agent and
the Fronting Bank and shall be a party to such “Cashless Roll Letter”, and be
bound thereby, for all purposes hereof and thereof and (iii) represents and
warrants to the Administrative Agent that it has the organizational power and
authority to execute, deliver and perform its obligations under this letter
agreement, the Cashless Roll Letter and the Amendment (including, without
limitation, with respect to any exchange contemplated hereby) and has taken all
necessary corporate and other organizational action to authorize the execution,
delivery and performance of this letter agreement, the Cashless Roll Letter and
the Amendment.

 

·                                         Post-Closing Cash Settlement Option.
 Hereby (i) elects to have the full amount of the outstanding Tranche C-1 Term
Loans of such Participating Lender repaid or purchased and agrees to promptly
(but in any event, on or prior to the date that is 30 days following the Sixth
Amendment Effective Date) purchase Tranche C-2 Term Loans in an equivalent

 

Exhibit A-1

--------------------------------------------------------------------------------


 

amount and (ii) represents and warrants to the Administrative Agent that it has
the organizational power and authority to execute, deliver and perform its
obligations under this letter agreement and the Amendment (including, without
limitation, with respect to any exchange contemplated hereby) and has taken all
necessary corporate and other organizational action to authorize the execution,
delivery and performance of this letter agreement and the Amendment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:*

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

*If a second signature is necessary.

 

[Signature Page to Tranche C-2 Participation Notice]

 

--------------------------------------------------------------------------------


 

Annex I
Fronting Bank

 

Fronting Bank

 

Fronted Loans

 

Goldman Sachs Bank USA

 

$

68,440,231.32

 

 

--------------------------------------------------------------------------------